Title: To Thomas Jefferson from George Washington, with Jefferson’s Note, 15 March 1793
From: Washington, George,Jefferson, Thomas
To: Jefferson, Thomas



March 15. 1793

The President approves of the enclosed draft of a letter to Mr. Morris—and wishes to know if there is any opportunity of sending it directly, as he thinks it would be best for him to send the one for Made. la fayette, to Mr. Morris at the same time, knowing that she is in France.
[Note by TJ:]
This was the letter of Mar. 15. 93.
